     Case 2:20-cv-00933-KJM-JDP Document 13 Filed 04/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE JOHN KOKOLIOS,                              Case No. 2:20-cv-00933-KJM-JDP (HC)
12                       Petitioner,                     FINDINGS AND RECOMMENDATIONS
                                                         THAT THIS ACTION BE DISMISSED FOR
13            v.                                         FAILURE TO PROSECUTE, FAILURE TO
                                                         COMPLY WITH COURT ORDERS, AND
14    RALPH DIAZ,                                        FAILURE TO STATE A CLAIM
15                       Respondent.                     OBJECTIONS DUE WITHIN FOURTEEN
                                                         DAYS
16

17

18

19          Petitioner, proceeding without counsel, seeks a writ of habeas corpus pursuant to 28

20   U.S.C. § 2254. ECF No. 1. On May 15, 2020, the previously assigned magistrate judge screened

21   petitioner’s petition for writ of habeas corpus, dismissed it for failure to state a claim, and granted

22   petitioner thirty days to file an amended petition. ECF No. 5. Petitioner subsequently filed a

23   motion for reconsideration of the May 15 screening order, ECF No. 8, which was denied on July

24   6, 2020, ECF No. 9. Petitioner, however, never filed an amended petition for writ of habeas

25   corpus. Accordingly, on January 20, 2021, petitioner was ordered to show cause within twenty-

26   one days why this action should not be dismissed for his failure to prosecute and for failure to

27   state a claim. ECF No. 12. Petitioner was also notified that he must file, within twenty-one days,

28
                                                         1
     Case 2:20-cv-00933-KJM-JDP Document 13 Filed 04/07/21 Page 2 of 2


 1   an amended petition, and he was warned that his failure to comply with the court’s order would

 2   result in a recommendation that this action be dismissed. Id.

 3            The deadline has passed, and petitioner has not filed an amended petition nor otherwise

 4   responded to the January 20, 2021 order. Accordingly, it is hereby RECOMMENDED that:

 5            1. This action be dismissed for failure to prosecute, failure to comply with court orders,

 6   and for failure to state a claim for the reasons set forth in the court’s May 15, 2020 order.

 7            2. The Clerk of Court be directed to close the case.

 8            These findings and recommendations are submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

10   after being served with these findings and recommendations, any party may file written

11   objections with the court and serve a copy on all parties. Such a document should be captioned

12   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

13   objections shall be served and filed within fourteen days after service of the objections. The

14   parties are advised that failure to file objections within the specified time may waive the right to

15   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez

16   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

17
     IT IS SO ORDERED.
18

19
     Dated:      April 6, 2021
20                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                        2
